Citation Nr: 0107067	
Decision Date: 03/09/01    Archive Date: 03/16/01

DOCKET NO.  98-14 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel


INTRODUCTION

The veteran had verified military service from February 1943 
until December 1945, with subsequent unverified service.  He 
died on November [redacted], 1997, and the appellant is his surviving 
spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, which denied the appellant's claim of entitlement to 
service connection for the cause of the veteran's death.


REMAND

The appellant claims she is entitled to service connection 
for the cause of the veteran's death.  However, the Board 
finds that additional development is needed before it can 
adjudicate this claim.  A recent amendment to 38 U.S.C.A. 
§ 5107 (West 1991) provides that the Secretary shall assist a 
claimant in developing all facts pertinent to a claim for 
benefits, and shall provide a medical examination when such 
examination may substantiate entitlement to the benefits 
sought.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000). 

The law provides Dependency and Indemnity Compensation for a 
spouse of a veteran who dies from a service-connected 
disability.  See 38 U.S.C.A. § 1310 (West 1991).  A service-
connected disability is one which was incurred in or 
aggravated by active service.  See 38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303(a) (2000).  The death of a veteran 
will be considered as having been due to a service-connected 
disability when the evidence establishes that such disability 
was either the principal or a contributory cause of death.  
See 38 C.F.R. § 3.312(a).  A principal cause of death is one 
which, singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  See 38 C.F.R. § 3.312(b).  A contributory 
cause of death is one which contributed substantially or 
materially to cause death, or aided or lent assistance to the 
production of death.  See 38 C.F.R. § 3.312(c).

In this case, the veteran died on November [redacted], 1997, with the 
death certificate listing the immediate cause of death as 
respiratory failure due to or as a consequence of pneumonia 
and chronic obstructive pulmonary disease.  Later, however, 
medical evidence was submitted which indicated that 
Strongyloides was another condition which contributed to his 
death.  Service connection was not in effect for any 
disability at the time of death.  

The appellant maintains that the veteran's Strongyloides was 
incurred during his period of service while stationed in 
Burma during World War II.  She claims that the veteran 
contracted tropical parasites while serving in Burma, where 
he lived under filthy conditions.  She maintains that the 
veteran experienced frequent bouts of pneumonia since 
returning from Burma, which she believes is further evidence 
that he suffered from this parasitic condition for many 
years. 

The veteran's service medical records make no reference to 
any of the listed conditions on his certificate of death, to 
include Strongyloides, nor do they show evidence that he had 
been exposed to any parasites.  A 1944 report reveals that he 
was treated for malaria while stationed in North Burma, but 
does not mention Strongyloides.  

Post-service evidence shows that he received extensive 
treatment at private hospitals for various problems 
throughout the 1990's, including pneumonia, chronic 
obstructive pulmonary disease, congestive heart failure, 
coronary artery disease, gastrointestinal bleeding, 
hypertension, polyneuropathy, seizures, and atherosclerosis.  
However, Strongyloides was not identified until several weeks 
prior to his death in November 1997.  The veteran was 
admitted to the Akron City Hospital from October to November 
of 1997 for gastrointestinal bleeding.  Ova and parasite 
testing revealed that the veteran suffered from 
Strongyloides.  The veteran died at that facility on November 
[redacted], 1997. 

In a January 1998 letter, Denise J. Signs, M.D., stated that 
the veteran suffered from hyperinfection syndrome which was 
secondary to Strongyloides (parasite infection).  Dr. Signs 
said this condition undoubtedly contributed to the veteran's 
demise.  Charles Coven, M.D., also submitted correspondence 
in June 1999 in which he indicated that the veteran's death 
was caused by at least twelve different conditions, one of 
which was Strongyloides.  Nether Dr. Signs nor Dr. Coven, 
however, offered an opinion concerning the etiology or date 
of onset of this condition. 

James S. Tan, M.D., of Akron Infectious Disease, Inc., 
submitted an August 1999 letter in which he stated there was 
no doubt that the veteran had lung hyperinfection due to 
Strongyloides stercoralis, which was most likely acquired 
from an endemic area.  Dr. Tan then noted the veteran's 
history of having been in China during World War II.

In a November 1999 letter, Sheldon M. Traeger, M.D., stated 
that the veteran was seen at Akron City Hospital's intensive 
care unit for respiratory failure, which was initially 
thought to be due to obstructive pulmonary disease.  This 
condition resulted in acute respiratory distress syndrome.  
Dr. Traeger explained that it was discovered during analysis 
that the veteran had hyperinfection due to Strongyloides, 
which had caused the worsening of the respiratory failure and 
certainly the cause of death.  Dr. Traeger then indicated 
that, if the Strongyloides infection was originally acquired 
during military service, the veteran's death would be service 
related. 

Based on the foregoing, and in light of the recent amendment 
concerning the duty to assist, the Board finds that VA has 
not fulfilled its duty to assist the appellant in developing 
facts pertinent to her claim for service connection.  The 
Board finds that an infectious disease specialist should 
review the claims file and comment on the likelihood that the 
veteran's Strongyloides was incurred in China or Burma while 
on active duty.

In addition, the record suggests that outstanding medical 
records may exist which have not been associated with the 
claims file.  In particular, the appellant testified at a 
videoconference hearing in January 2001 that the veteran was 
treated for pneumonia about every six months to one year at 
either Akron General or Akron City Hospital.  Some records 
from those facilities have been associated with the claims 
file, but it would appear that many more are still 
outstanding.  The duty to assist the appellant in the 
development of facts pertinent to her claim includes securing 
medical records to which a reference has been made.  See 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1993).  As such, the RO 
should obtain all outstanding medical records which are 
pertinent to the appellant's claim.  Finally, the RO is 
requested to review the entire claims file and undertake any 
additional development necessary to comply with the Veterans 
Claims Assistance Act of 2000.

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

1.  The RO should undertake all necessary 
action to obtain and associate with the 
claims file all outstanding records of 
pertinent medical treatment.  In 
particular, the RO should request all 
such records from Akron General and Akron 
City Hospitals.  If any requested records 
are not available, or the search for any 
such records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file.  The RO 
should ensure that the notification and 
documentation requirements mandated by 
the Veterans Claims Assistance Act of 
2000 are met.

2.  The RO should arrange for the claims 
file to be reviewed by an infectious 
disease specialist.  The examiner is 
requested to review the veteran's claims 
file, including a copy of this REMAND, 
and state whether it is at least as 
likely as not (50 percent likelihood or 
greater) that the veteran's 
Strongyloides, which contributed to his 
death, was incurred while he was 
stationed in China or Burma during World 
War II.  The examiner is also requested 
to comment on any other risk factors 
which may have exposed the veteran to 
parasites capable of causing 
Strongyloides.  The examiner's report 
should include a complete rationale for 
all opinions expressed and should be made 
part of the claims file.

3.  The RO should review the examination 
report to determine if it is in 
compliance with this REMAND.  If 
deficient in any manner, it should be 
returned, along with the claims file, for 
immediate corrective action.  In 
addition, the RO is requested to review 
the entire file and undertake any 
additional development necessary to 
comply with the Veterans Claims 
Assistance Act of 2000.

4.  After undertaking any additional 
development deemed appropriate, and 
giving the appellant full opportunity to 
supplement the record, the RO should then 
readjudicate the appellant's claim of 
entitlement to service connection for the 
cause of the veteran's death.  If the 
benefit remains denied, the appellant and 
her representative should be furnished 
with a supplemental statement of the case 
and be afforded the applicable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The purpose of this REMAND is to obtain additional evidence.  
The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  No 
action is required of the appellant until she is notified.  
The appellant has the right to submit additional evidence and 
argument on each matter the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




